                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF SOUTH CAROLINA
                                 FLORENCE DIVISION

Clifton Donell Lyles,                      )           C/A No. 4:18-cv-02935-SAL
                                           )
                               Plaintiff,  )
                                           )
v.                                         )
                                           )           OPINION & ORDER
Bryan Stirling, Richard Catharen,          )
Gary Leamon, Coach Speight,                )
Sally Elliott, and Doris Black             )
                                           )
                               Defendants. )
___________________________________ )

   This matter is before the court for review of the Report and Recommendation of United States

Magistrate Judge Thomas E. Rogers, III, made in accordance with 28 U.S.C. § 636(b)(1)(A), (B)

and Local Civil Rule 73.02(B)(2)(d) (D.S.C.) (the “Report”).

                     FACTUAL AND PROCEDURAL BACKGROUND

   Plaintiff Clifton Donell Lyles (“Plaintiff”), as a pro se state prisoner, filed this action pursuant

to 42 U.S.C. § 1983, alleging violations of his constitutional rights.          Plaintiff alleges the

Defendants Bryan Stirling, Richard Catharen, Gary Leamon, Coach Speight, Sally Elliott, and

Doris Black (“Defendants”) violated his constitutional rights by (1) being deliberately indifferent

to his serious medical needs; (2) denying him access to courts; and (3) subjecting him to the cruel

and unusual punishment of lockdowns. Defendants filed a motion for summary judgment on June

17, 2019, and Plaintiff filed his response on August 23, 2019. [ECF Nos. 74, 87.] On January 6,

2020, the Magistrate Judge issued the Report, recommending that this court grant Defendants’

motion for summary judgment in its entirety. [ECF No. 90.]




                                                  1
   Attached to the Report was the notice of right to file objections. Plaintiff filed objections on

January 24, 2020. [ECF No. 93.] Defendant submitted a reply, ECF No. 95, and the matter is ripe

for consideration by this court.

                     REVIEW OF A MAGISTRATE JUDGE’S REPORT

   The Magistrate Judge makes only a recommendation to this court. The recommendation has

no presumptive weight, and the responsibility to make a final determination remains with this

court. See Mathews v. Weber, 423 U.S. 261, 270–71 (1976). The court is charged with making a

de novo determination of only those portions of the Report that have been specifically objected to,

and the court may accept, reject, or modify the Report, in whole or in part. 28 U.S.C. § 636(b)(1).

In the absence of objections, the court is not required to provide an explanation for adopting the

Report and must “only satisfy itself that there is no clear error on the face of the record in order to

accept the recommendation.” Diamond v. Colonial Life & Acc. Ins. Co., 416 F.3d 310, 315 (4th

Cir. 2005) (citing Fed. R. Civ. P. 72 advisory committee’s note).

   “An objection is specific if it ‘enables the district judge to focus attention on those issues—

factual and legal—that are at the heart of the parties’ dispute.’” Dunlap v. TM Trucking of the

Carolinas, LLC, No. 0:15-cv-04009, 2017 WL 6345402, at *5 n.6 (D.S.C. Dec. 12, 2017) (citation

omitted). A specific objection “requires more than a reassertion of arguments from the [pleading]

or a mere citation to legal authorities.” Sims v. Lewis, No. 6:17-cv-3344, 2019 WL 1365298, at *2

(D.S.C. Mar. 26, 2019). It must “direct the court to a specific error in the magistrate’s proposed

findings and recommendations.” Orpiano v. Johnson, 687 F.2d 44, 47 (4th Cir. 1982). Thus, “[i]n

the absence of specific objections . . . this court is not required to give any explanation for adopting

the recommendation.” Field v. McMaster, 663 F. Supp. 2d 449, 451–52 (4th Cir. 2009).




                                                   2
                                         DISCUSSION

   Plaintiff objects to the Report’s recommendations on medical indifference; denial of access to

the courts; and conditions of confinement. The Report sets forth in detail the relevant facts and

standards of law on this matter, and this court incorporates those facts and standards without a

recitation. The objections, however, are addressed in turn below.

1. Medical Indifference.

   As to the Report’s recommendation on the medical indifference claim, Plaintiff submits six

objections. First, Plaintiff objects to the Report’s finding that he failed to show that any of the

Defendants were deliberately indifferent to his medical needs. [ECF No. 93 at p.1.] Specifically,

Plaintiff contends that Defendant Stirling acted indifferently to his medical needs when he placed

the entire inmate population on lockdown, thereby denying Plaintiff any out of cell exercise. Id.

This court notes that the Report recognized and considered Plaintiff’s contention that he was not

allowed to do out of cell recreation or exercise when Defendant Stirling placed TCI on lockdown

in April 2017. [ECF No. 80 at p.4.] Accordingly, the Report considered this fact in reaching its

recommendation. Plaintiff’s objection must fail, however, because it fails to explain how the

lockdown prevented him from doing the recommended exercise in his cell.

   A claim for deliberate indifference to a serious medical need requires the plaintiff to show the

existence of a serious medical need and the defendant acted with deliberate indifference to that

need. See Heyer v. United States Bureau of Prisons, 849 F.3d 202, 210 (4th Cir. 2017). In this

case, Plaintiff did not come forward with sufficient evidence of the “deliberate indifference”

portion to survive summary judgment. Deliberate indifference requires that the treatment received

is so “grossly incompetent, inadequate, or excessive to shock the conscience or to be intolerable

to fundamental fairness.” Miltier v. Beorn, 896 F.2d 848, 851 (4thj Cir. 1990), overruled on other



                                                3
grounds by Farmer v. Brennan, 511 U.S. 825, 837 (1994). And, while the Constitution “requires

that prisoners be provided with a certain minimum level of medical treatment, it does not guarantee

to a prisoner the treatment of his choice.” Jackson v. Fair, 846 F.2d 811, 817 (1st Cir. 1988). In

this case, Plaintiff’s A1c level was 6.3, pre-diabetic, in October 2017. As a result, Dr. Gallupe

recommended that Plaintiff remain on a heart healthy diet and increase his personal exercise.

While it is clear that Plaintiff may have preferred to exercise outside of his cell, the undisputed

evidence establishes that nothing prevented Plaintiff from exercising in his cell during the

lockdown. As a result, Plaintiff has not shown that Defendants were deliberately indifferent to his

medical needs. Plaintiff’s objection does not change this conclusion.

   Plaintiff’s second, third, and fourth objections to the recommendation on the deliberate

indifference claim relate to information that Plaintiff contends the Report fails to consider. [ECF

No. 93 at pp.2–3.] Accordingly, these objections are considered together. Plaintiff contends the

Report fails to consider the Order to Report (“OTR”) that Nurse Severen gave Plaintiff, a Request

to Staff Member form, Defendant Cothran’s response to the grievance, and the kiosk message to

Coach Speight. Id. Having reviewed the record in this case, all of the evidence on which Plaintiff

relies suffers from the same fatal flaw—it does not show that Plaintiff was prevented from

exercising in his cell. The second, third, and fourth objections fail to identify a specific evidence

to defeat summary judgment in favor of Defendants.

   Plaintiff’s fifth objection is that the Report “incorrectly states that he was seeking to be

transferred to a different unit” when he was “merely requesting to be transferred from the [] B-side

of the unit, which was on lockdown, to the [] S-side of the unit which was not on lockdown and

was receiving outside exercise and showers.” Id. at pp.3–4. This court does not see any error in

the Report’s description of the argument. The Report notes Plaintiff’s argument that “Leamon is



                                                 4
liable because he failed to allow Plaintiff to transfer to a different unit that was not on lockdown”

so that he could “start an out of cell exercise program.” [ECF No. 90 at p.4.] The argument was

considered by the Report and considered by this court under a de novo review. Having found no

error, the court finds that the objection lacks merit.

   Finally, Plaintiff objects to the Report’s finding that the note from Dr. Gallupe does not require

Plaintiff to exercise outside of his cell. [ECF No. 93 at p.4.] According to Plaintiff, because the

note was to be given to Coach Speight, Dr. Gallupe must have intended for the exercise to occur

outside of Plaintiff’s cell. Id. at p.5. The court disagrees. The note plainly states that Plaintiff

should “increase personal exercise.” It does not make any mention of where or when Plaintiff

must conduct his exercise. Moreover, even if the note recommended exercise outside of Plaintiff’s

cell, the evidence would remain insufficient to give rise to a claim of deliberate indifference. The

fact remains that Plaintiff was not prevented from exercising in his cell. If Plaintiff exercised in

his cell, he could have “increase[d] personal exercise” and complied with Dr. Gallupe’s

recommendation.

   Having considered all of Plaintiff’s objections, the court finds that summary judgment is

appropriate on Plaintiff’s claim for medical indifference.

2. Denial of Access to Courts.

   Plaintiff’s second cause of action is for alleged denial of access to the courts. Plaintiff makes

only one objection to the Report’s recommendation, contending he submitted evidence that his

underlying lawsuit was meritorious. [ECF No. 93 at pp. 5–6.] The objection fails for two reasons.

   First, Plaintiff does not address the Report’s finding that the underlying dental malpractice

claim was not a direct criminal appeal or a habeas corpus proceeding. [See ECF No. 90 at p.9.]

As the Fourth Circuit Court of Appeals stated in O’Dell v. Netherland, 112 F.3d 773 (4th Cir.



                                                   5
1997), an inmate must show “‘actual injury’ to ‘the capability of bringing contemplated challenges

to sentences or conditions of confinement before the courts.’” Id. at 776 (citing Lewis v. Casey,

518 U.S. 343 (1996)). Plaintiff does not contend that his dental malpractice claim challenged

either his sentence or the conditions of his confinement.

   Second, even if Plaintiff’s dental malpractice claim is construed as one challenging the

conditions of confinement, the court is unable to conclude that the evidence presented serves as

more than conclusory contentions that the underlying claim is non-frivolous or arguable. The

underlying state court action resulted in a directed verdict in favor of the Defendants. See Parker

v. Prudential Ins. Co. of Am., 900 F.2d 772, 776 (4th Cir. 1990) (“In considering a motion for a

directed verdict, the court must construe the evidence in the light most favorable to the party

against whom the motion is made.”). Thereafter, the South Carolina Court of Appeals dismissed

Plaintiff’s appeal for failure to provide the filing fee. To defeat summary judgment in this case,

Plaintiff had to come forward with evidence to describe the underlying dental malpractice action

or his grounds for appeal to the South Carolina Supreme Court, such that the Report and this court

could determine whether the claim and the grounds for appeal were non-frivolous. Neither the

evidence in the record nor Plaintiff’s objection satisfy this requirement. Plaintiff’s objection

contends that the Report “could not have possibly considered the specificity of Plaintiff’s

description of his claims to the Supreme Court” because the appeal was dismissed. Plaintiff

overlooks, however, that he could have described the facts of his case and the purported grounds

for appeal in responding to summary judgment. He failed to do so. Thus, summary judgment in

favor of the Defendants is appropriate.




                                                 6
3. Conditions of Confinement.

    Plaintiff’s final objection is to the Report’s finding that he failed to “present sufficient evidence

of any serious or significant physical or emotional injury resulting from the” conditions. [ECF No.

93 at p.7.] According to Plaintiff, the facts of his serious and significant injury is documented in

the Affidavit of Tracey Culick. This court disagrees. Having reviewed the Affidavit of Tracey

Culick, ECF Nos. 74-8, 75-7,1 the court is unable to find any evidence that he suffered serious or

significant physical or emotional injury “resulting from” the conditions of confinement. Notably,

Tracey Culick states that Plaintiff “refuse[d] to do” the recommended exercises of “push-ups,

squats, sit-ups, [and] run[ning] in place.” Id. at ¶ 13. Further, Tracey Culick states that Plaintiff’s

“canteen records indicate his repeated purchases of certain items, i.e., sodas, chips, honey buns,

ice cream, Little Debbie Cakes, cookies, assorted candies, [and] pizzas.” Id. at ¶ 18.

    To “withstand summary judgment on an Eighth Amendment challenge to prison conditions a

plaintiff must produce evidence of a serious or significant physical or emotional injury resulting

from the challenged conditions.” Strickler v. Waters, 989 F.2d 1375, 1380–81 (4th Cir. 1993)

(emphasis added). Despite Plaintiff’s objection, the Affidavit of Tracey Culick does not satisfy

his burden. Summary judgment in favor of Defendants is warranted and appropriate.

                                           CONCLUSION

    Having reviewed the Report, the objections, and the record before this court, and for the

reasons set forth above, the court ADOPTS the Report [ECF No. 90] in its entirety and

incorporates the same herein by reference. Therefore, it is the judgment of this court that

Defendants’ motion for summary judgment [ECF No. 74] is GRANTED in its entirety.




1
  Both Defendants and Plaintiff rely on the Affidavit of Tracey Culick in support and opposition
to summary judgment, respectively.
                                                   7
   IT IS SO ORDERED.

                               /s/ Sherri A. Lydon______________
                               United States District Judge
March 19, 2020
Florence, South Carolina




                           8
